Citation Nr: 1202066	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty form June 1969 to August 1970 and from October 1972 to September 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from July, October and December 2008 rating decisions of the RO.

In September 2010, the Veteran and his spouse testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In April 2011, the Board remanded the case to the RO for additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The April 2011, the Board remanded this case for additional development action to include obtaining a VA examination and medical opinion as to the likely etiology of the claimed bilateral hips disorder.  The examination was completed in May 2011; however, further clarification is needed since the examiner provided conflicting information.

The X-rays of the hips were noted to show mild degenerative changes in the left hip and minimal degenerative changes in the right hip.  The examiner noted that the mild degenerative changes in the hips were typically associated with normal age-related degeneration.  She also noted that the Veteran had significant pathology of the spine that could be referred pain to the hips and added that the literature indicated that this was a common occurrence.  

The Veteran's complaints were consistent with lumbar root pain and the degenerative changes were appropriate for a 60 year old male.  The examiner opined that the Veteran's hip condition "was at least as likely as not caused by or aggravated by the service-connected back condition."

To the extent that the examiner's opinion as reported is favorable to the claim, it is unclear how a separate and distinct hip disorder was caused or aggravated by the back disability when the degenerative changes were identified as being consistent with the normal aging process and the hip pain itself was noted to be referred from the low back and not due to identified hip pathology.  Hence, the case must be returned to the VA examiner for further clarification and discussion.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to return the claims file and a copy of this remand to the VA examiner who offered the recent medical opinion, if available, for additional comment.  The examiner should be asked to reconcile her opinion and rationale and clearly state whether the current bilateral hip degenerative changes at least as likely as not (a 50 percent or more probability) is caused or aggravated by the service-connected low back disability.  If the bilateral hip disorder is not caused by the service-connected low back disability.  A rationale for the opinion must support the opinion.

If the examiner finds that an opinion cannot be offered without resort to speculation, then the examiner should indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative. 

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


